Citation Nr: 1224381	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-15 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance benefits under Chapter 35, Title 38, of the United States Code, beyond March 12, 2008.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.  The appellant is the Veteran's child.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  This case was remanded by the Board in May 2010 for additional development.


FINDINGS OF FACT

1.  The Veteran was rated as permanently and totally disabled effective March 6, 1999.

2.  The Veteran did not receive notification of the total and permanent disability rating until April 12, 1999.

3.  The appellant was unable to attend school due to conditions that VA determined were beyond her control from May 21, 2003, to January 19, 2004, and from December 20, 2004, to March 20, 2005.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for Dependents' Educational Assistance benefits under 38 U.S.C.A. Chapter 35, beyond March 12, 2008, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 and Supp. 2011); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant are harmless because of the notice provided to the appellant prior to the adjudication in the November 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was notified in a letter dated in September 2010.  This letter informed the appellant that she should provide information about any other periods when she was unable to go to school due to reasons beyond her control.  She was also informed that an extension due to circumstances beyond her control could be granted for the length of time that she was unable to attend school or her 31st birthday, whichever was earlier.  She was asked to respond within 30 days of the letter.  The letter informed her of the information and evidence that was required to substantiate her claim for an extension of the delimiting date and the information and evidence that it was her responsibility to provide.  She was also informed to contact VA if she needed assistance.  The appellant responded with additional information.  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board remanded the claim for notice to be provided to the appellant which was accomplished by way of the September 2010 letter.  The RO was also asked to associate a copy of the appellant's notice of disagreement with the education file.  In the supplemental statement of the case, the RO clarified that the notice of disagreement was received on December 17, 2008.  A letter with attachments from the appellant that were date stamped as received, on December 17, 2008, are associated with the file.  Accordingly, there has been substantial compliance with the Board's remand.  

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  The record reflects that the appellant is the Veteran's child, and that the Veteran was found to have total and permanent disability rating from a service-connected disability, effective March 6, 1999.  Basic eligibility for Chapter 35 benefits was established for the appellant by the RO, and she has utilized some of these benefits.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(1)(i).  Therefore, the appellant met the basic eligibility requirements for educational assistance benefits under Chapter 35.

The period of eligibility for a child of a veteran generally extends from the child's eighteenth birthday and ends on the child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041.  Where the effective date of the permanent and total disability rating occurs between the child's eighteenth and twenty-sixth birthdays, an extension of the eligibility period may be granted, up to a period of eight years.  38 C.F.R. 21.3041(a)(2)(ii).  The beginning date of eligibility will be the effective date of the rating or the date of notification to the Veteran from whom the child derives eligibility, whichever is more advantageous to the eligible child.  During that eight year period (ninety-six months), the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a).  Beyond that eight year period, a further extension may be granted, if an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control.  38 C.F.R. 21.3041(g)(1).  Notwithstanding these potential extension provisions, however, no child is eligible for educational assistance beyond his or her 31st birthday, except that if the child's 31st birthday occurs during a term (quarter or semester), VA may extend the period of eligibility to the end of that term.  38 U.S.C.A. § 3512(c); 38 C.F.R. §§ 21.3040(d), 21.3041(g).

The evidence of record shows that the appellant was born on August [redacted], 1979.  Accordingly, the appellant was 19 years old on March [redacted], 1999, the effective date of the total and permanent disability rating.  However, the Veteran did not receive notification of the total and permanent disability rating until issuance of the rating decision on April 12, 1999.  The date of notification was more advantageous to the appellant, thus the eligibility period was applicable for a period of 8 years from April 12, 1999, making the original delimiting date in this case in April 11, 2007.  In December 2008, the appellant appealed and requested an extension to the April 11, 2007 delimiting date.  A December 2008 decision found that the Veteran was unable to attend school for medical reasons from December 20, 2004, to March 20, 2005.  As such, the Veteran's delimiting date was extended to July 12, 2007.  Following the May 2010 Board remand, an October 2010 decision found that the Veteran was also unable to attend school from May 21, 2003, to January 19, 2004.  As such, the Veteran's delimiting date was extended to March 12, 2008.

The appellant requests extension of her delimiting date beyond March 12, 2008, on the basis that she has 22 months and 12 days of benefits remaining, and that she should be entitled to use those benefits "when I need to go to school not when you want me to atte[n]d school.  I should be able to use the benefits when I want to, not at someone else's time."  In this regard, the Board emphasizes that the regulations clearly state that extension of the appellant's delimiting beyond the eight year period which ended on April 11, 2007, can only be granted if the appellant suspended pursuit of her program due to conditions that VA determined were beyond her control.  38 C.F.R. 21.3041(g)(1).  Such circumstances were found to have occurred from May 21, 2003, to January 19, 2004, and from December 20, 2004, to March 20, 2005.  However, the appellant has not alleged that she was unable to pursue her program of education for reasons beyond her control for any other periods of time.  The only additional explanation she has given for the further suspension of pursuit of her program, was an October 2010 statement in which she reported that she did not attend school from September 16, 2006, to July 12, 2007, because she was seeking, and then found, employment.  The Board finds that such circumstances were not beyond her control.  The fact that the Veteran subsequently chose to return to an educational program following her voluntary cessation of education does not provide a valid reason for a further extension of the delimiting date.  Accordingly, an extension of the delimiting date beyond March 12, 2008 is denied.

As a final matter, the Board notes that in statements dated in October 2010 and December 2010, the appellant stated that she was requesting an extension to her delimiting date to assist with expenses incurred in attending a four year college program, which she had begun in January 2009.  Such a program of education would, presumably, last until at least January 2013.  In this regard, the record shows that the appellant turned 31 on August [redacted], 2010.  As discussed above, there is a general bar on extensions of delimiting dates beyond 31 years of age, with the only exception being that if the child's 31st birthday occurs during a term (quarter or semester), VA may extend the period of eligibility to the end of that term.  38 U.S.C.A. § 3512(c); 38 C.F.R. §§ 21.3040(d), 21.3041(g).  Accordingly, the Board emphasizes that education benefits for a program of education extending well beyond the appellants 31st birthday would be largely prohibited by law.

As the Veteran has not submitted any evidence that she was unable to pursue her programs of education for reasons beyond her control for any period other than from May 21, 2003, to January 19, 2004, and from December 20, 2004, to March 20, 2005, the preponderance of the evidence is against the appellant's claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

An extension of the delimiting date for Dependents' Educational Assistance benefits under Chapter 35, Title 38, of the United States Code, beyond March 12, 2008, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


